


116 HR 7133 IH: Police Receiving Overly Traumatizing Equipment Changes Today Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7133
IN THE HOUSE OF REPRESENTATIVES

June 8, 2020
Ms. Haaland (for herself, Mr. Johnson of Georgia, Mr. Gallego, Ms. Bass, Mr. Cohen, Ms. Dean, Mrs. Hayes, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mr. San Nicolas, Ms. Scanlon, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To encourage State and local demilitarization by incentivizing the return of purchases made through the LESO program, and for other purposes.


1.Short titleThis Act may be cited as the Police Receiving Overly Traumatizing Equipment Changes Today Act or the PROTECT Act. 2.FindingsCongress finds the following:
(1)Under section 2576a of title 10, United States Code, the Department of Defense is authorized to provide excess property to local law enforcement agencies. The Defense Logistics Agency administers such section by operating the Law Enforcement Support Office (referred to in this Act as LESO) program. (2)New and used material, including mine-resistant ambush-protected vehicles and weapons determined by the Department of Defense to be military grade are transferred to Federal, State, tribal, and local law enforcement agencies through the program.
(3)As of September 30, 2019, the Department of Defense, through the LESO, as reported through public information, has transferred $1,796,844,591.74 worth of equipment with over 1,474,319 units of goods. (4)Research has shown that as transfers of militarization equipment increase in States, reputation of police officers decreases and the increased equipment shows no change in the crime rate.
(5)Research shows that police officers are more likely to be harmed by civilians when States receive certain transfers and police frequently engage in violent actions against civilians. (6)On January 16, 2015, President Barack Obama issued Executive Order 13688 to better coordinate and regulate the Federal transfer of military weapons and equipment to State, local, and tribal law enforcement agencies and stated that the show of force typically associated with military operations, when employed by civilian police, can weaken community trust, especially in communities with a history of strained relationships between the community and local law enforcement.
(7)In July 2017, the Government Accountability Office reported that the program’s internal controls were inadequate to prevent fraudulent applicants’ access to the program. 3.Limiting sale or donation of excess property for law enforcement activitiesSection 2576a of title 10, United States Code, is amended—
(1)in subsection (a)(1)— (A)in the matter preceding subparagraph (A), by striking , including small arms and ammunition,; and
(B)in subparagraph (A), by striking counterdrug, counterterrorism, and border security activities and inserting counterterrorism; and (2)in subsection (d), by striking counterdrug, counterterrorism, or border security activities and inserting counterterrorism.
4.Gear for grants programPart A of title I of the Omnibus Crime Control and Safe Streets Act of 1968 is amended by adding at the end the following:  110.Demilitarization of law enforcement agencies (a)PriorityIn awarding funds under covered grant programs, priority shall be given to States and units of local government with law enforcement agencies that, in the 12 months prior to the date on which the application for the covered grant program is submitted—
(1)have no transfers from the Department of Defense; or (2)have—
(A)returned to the Department of Defense an appropriate number of transfers such that the value of transfers is equal to twice the value of the funds that the applicant would receive under the applicable covered grant program; and (B)not received transfers from the Department of Defense in the 12 months prior to the date on which the grant is awarded.
(b)Covered grant programsThe programs referred to in subsection (a) are the following:: (1)The program under part Q of this title.
(2)Any other grant program carried out by the Department of Justice for the benefit of law enforcement agencies that the Attorney General considers appropriate. (c)DefinitionsIn this section:
(1)TransfersThe term transfers means the equipment provided under section 2576a of title 10, United States Code, which includes the following: (A)Controlled firearms, ammunition, bayonets, grenade launchers, grenades (including stun and flash-bang), and explosives.
(B)Controlled vehicles, highly mobile multiwheeled vehicles, mine-resistant ambush-protected vehicles, trucks, truck dump, truck utility, and truck carryall. (C)Drones that are armored, weaponized, or both.
(D)Controlled aircrafts that— (i)are combat configured or combat coded; or
(ii)have no established commercial flight application. (E)Silencers.
(F)Long-range acoustic devices. (G)Items in the Federal Supply Class of banned items.
(2)Value of transfersThe term value of such transfers means the fair market value of the equipment described in section 2576(a) of title 10, United States Code, at the time of transfer.. 5.Grant authorization (a)In generalThe Attorney General may make grants to States, units of local government, Indian tribal governments, or other public and private entities, or to any multijurisdictional or regional consortia of such entities to implement one or more of the programs and trainings described in subsection (b).
(b)ProgramsThe programs and trainings described in this subsection consist of the following: (1)Effective trainings on ethnic and racial bias, cultural diversity, and police interaction with the disabled, mentally ill, and immigrants.
(2)Training on de-escalation techniques, including— (A)verbal and physical tactics to minimize the need for the use of force, with an emphasis on communication and negotiation;
(B)providing the time needed to resolve the incident safely for everyone; (C)the use of alternative non-lethal methods of force; and
(D)techniques that prevent the officer from escalating any situation where force is likely to be used. (3)Crisis intervention trainings to appropriately identify and respond to individuals suffering from mental health or substance abuse issues, with an emphasis on de-escalation tactics and promoting effective communication.
(4)A body-worn camera program in order to deter excessive force, improve accountability and transparency of use of force by law enforcement officers, and improve evidence collection.  (c)ApplicationTo receive a grant under this part, a State, unit of local government, Indian tribal government, or other public and private entity shall submit to the Attorney General an application at such time, in such form, and containing such information as the Attorney General may require.
(d)TermA grant under this section shall be made for a 1-year period. (e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2021 through 2025. 

